Title: From Alexander Hamilton to David Hopkins, 10 March 1800
From: Hamilton, Alexander
To: Hopkins, David


          
            Sir
            N York March 10th. 1800
          
          I have received your letter of the twenty eighth of February.
          The relative rank of the Field Officers has never come under my consideration—I have reason to believe it was referred to the late Commander in Chief, but what progress he made in settling it, I know not—All I can do in your case is to send your letter to the Secretary of War by whom, under the direction of the President, the matter subje Arrangement, I presume, will be finally adjusted.
           Major Hopkins 
        